SCOTT, J.,
concurring in part and dissenting in part:
Although I agree with the majority’s points that Unnamed Attorney did not violate SCR 3.130-3.4(a) and that SCR 3.130-3.4(g) should be read to include the conjunctive “and” between subsections (1) and (2), I must strongly disagree with the majority’s extension of SCR 3.130 — 3.4(g) to settlements.
Moreover, given Professor William Fortune’s unique role with this Court in its consideration of -3.4(g) (and the rest of the voluminous “Ethics 2000” rule changes), his heading up of the KBA Rules Hearing for the Court and explaining the meaning of the “Ethics 2000” rules, and his subsequent leadership role in explaining the rules to the Kentucky Bar during the. Kentucky Law Updates, I believe it was an abuse of discretion, in this instance, for the trial commissioner to have disallowed Professor Fortune’s testimony. In this rare and unique instance, it would not have hurt for the commissioner to have listened to the “leader of the parade.”12
*420Thus, I will first address the majority’s exclusion of Professor Fortune’s testimony regarding how the particular Rule at issue was formulated and should be interpreted and applied.
Admittedly, KRE 702 provides that an expert witness may testify “[i]f scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue.” And, typically, as the finder of fact in KBA actions is the trial commissioner, under normal circumstances, expert testimony on the legal meaning of a rule would not be necessary. Yet, the circumstances here were very different.
In this case, the opinions of Professor Fortune were relied on heavily by this Court — and the Bar — in the “Ethics 2000”13,14 rule-making process SCR 3.130-3.4g was a part of. Here with his in-depth knowledge of these rules and their history, context, and intent, Professor Fortune helped this Court and the Bar come to a better understanding of the rules’ meanings before they were adopted. The problem we must grapple with now is that the meaning of -3.4(g), as interpreted by the majority, is not the one we thought it was. Thus, there is a matter of equity at play here, too.
Thus, in this very unique and particular instance, I believe it was error to exclude the testimony of Professor Fortune, as his testimony and recollection was necessary for a full understanding of the rule as presented — and how it was presented — in the “Ethics 2000” rule hearing as well as the later adoptive process. Plainly, this Court relied heavily on Professor Fortune in the formulation of these rules — and even relied on him to “sell” the changes to the bar. Yet, the majority now feels it would have been improper for the trial commissioner to have listened to the very person this Court entrusted to explain its meaning.
Next, I will address the majority’s analysis of SCR 3.130 — 3.4(g). As previously stated, I agree that the majority correctly reads the rule in the conjunctive. However, I do not agree that Unnamed Attorney is guilty under this construction. Unnamed Attorney argued to the Board of Governors — and I agree — that -3.4(g) was not intended to apply to confidentiality and non-cooperation provisions in the context of settlement agreements; and had it been so intended, no reasonable notice was given to the attorneys in Kentucky indicating that it would be so applied. Because confidentiality and non-cooperation provisions are customary in settlement agreements, applying this rule to those agreements (which by nature restrict the free flow of discoverable information) will have unintended effects.
Suppose, for example, that one plaintiff in a tort action with national implications wants to settle her case. The defense presents her with an agreeable settlement offer and she signs a settlement agreement that includes a confidentiality provi*421sion which prohibits her and her attorney from voluntarily disclosing the terms of the settlement to other plaintiffs, as well as the evidence discovered in the action, and requires the return of all discovered documents and their copies. Under the interpretation advanced today, the defense attorney who proposed the settlement agreement would be subject to discipline.15 Thus, given the ubiquitous nature of confidentiality and non-cooperation provisions in settlement agreements of this type, I begin -with the assumption that -3.4(g) was not intended to apply to them. And this was the way -3.4(g) was presented.
This position is supported by the avowal testimony of Professor Fortune in the proceedings below.16 Although substantial in volume, I find Professor Fortune’s testimony highly relevant to my point and therefore reproduce it below:
[Question]: Professor Fortune [b]ased upon your training and experience and the qualifications that you have previously espoused and as contained in your résumé, do you believe that -3.4(g) was intended to apply to a settlement where the language suggests or requires the parties to the settlement to not supply information to a third party?
[Professor Fortune]: No....
ABA [Model Rule] 3.4(f) [from which SCR 3.130-3.4(g) was modeled] is a rule that the ABA promulgated to deal with a situation in which lawyers instruct witnesses not to cooperate with the other side, particularly acute in criminal cases, defense counsel often suspects the prosecutor of telling prosecution witnesses not to talk to defense counsel. Prosecutors often suspect defense counsel of the same thing.
So the rule was structured in such a way to say you can’t put the witnesses— unless they are employees or relatives— you can’t put the witnesses out of bounds to the other side by instructing them not to cooperate. And that’s the context in which that rule has always, to my knowledge, been applied.f17]
I find no authority for the proposition that that rule, as promulgated by the ABA, and certainly as adopted by the Supreme Court of Kentucky, was intended to apply to provisions in a settlement between parties, in this case [Unnamed Attorney]’s client and the Complainant, in which money is paid and a condition of that payment is, as in this case, confidentiality and a dismissal of a complaint.
I find no authority for that proposition, and the reasons that I do not think *422that our Supreme Court intended that are manifold. First, that the rule while on its face could be deemed to apply, the context in which this rule is applied is always one in which the people who are being advised or people who are being told not to cooperate are characterized as witnesses, telling a witness not to cooperate with the other side. It’s never been described, that I can find, in the context of requiring a party to a settlement not to cooperate with a disciplinary authority.
So the context in which this rule was presented to the Court is one in which the entire background, if you will, was one involving witnesses to an event. There’s nothing in the Ethics 2000 Committee report that indicates that the drafters of the committee contemplated that this would be pro — would be applied to settlements.
I didn’t think of it as applied to settlements, so in the presentations I made to members of the Bar [at the 2007 and 2009 Kentucky Law Updates and as Chair of a hearing at the 200[8] Kentucky Bar Convention, among other events], I didn’t say anything about settlements. I described the obvious situation where the question is whether or not you’re telling a witness not to cooperate or simply informing them that they have a right not to talk, and that’s the — that’s been the rub in these cases.
Furthermore, and I really stress this, I believe that at that public hearing where members of the [Supreme Court Rules] [C]ommittee were present and I stimulated discussion of this particular rule, that if the members of the committee had contemplated that this rule would ever be applied to provisions in a settlement, they would have spoken up, because application of this rule to provisions in a settlement implicates not only noncooperation agreements, it implicates confidentiality agreements as well.
And if what was intended was to, in effect, say that if you’re settling a civil case that you cannot impose upon — in most instances, the plaintiff — a confidentiality agreement, if the effect of that is to shut the plaintiff up in communicating with plaintiffs who are similarly situated, I would suggest to you that there are probably confidentiality agreements being drafted today which would violate this rule as the Bar Counsel is interpreting it.
And so I think the ramifications of application of this rule to provisions in a settlement in a civil case are very far reaching, and there’s been no notices to the Bar that that is the position of Bar Counsel.
I think that there is an argument that perhaps confidentiality agreements, noncooperation agreements, and so on, should be impermissible, but if that’s the argument, let it come in the form of a Supreme Court Rule with an opportunity for comment, because it’s just fundamentally unfair to lawyers who are settling civil cases to have this trap sitting out there for them.
So I feel strongly that this is something that needs to come before the Court, and it needs to come before the Court prospectively, not in an appeal from an ethics matter.
In other words, that the — and if Bar Counsel feels strongly about this — that they ought to make the suggestion to the Court that you take this up and that you have a rule which speaks specifically on the matter, but not to do it in the context of disciplining a lawyer.
Also informative is a report prepared by Professor Fortune summarizing his interpretation of SCR 3.1S0-3.4(g). That report provides, in relevant part:
*423While it is for the Supreme Court to say what the rule means, the legislative history and secondary authorities do not support the proposition that the rule was intended to apply to non-cooperation agreements contained in settlements.
1) While the language of the rule refers to requesting persons to refrain from giving information, the focus of the rule has always been on requesting witnesses — non-parties—to refrain from giving information to the opposing party. The rule does not put lawyers on notice that it applies to a provision in a settlement agreement that the parties not voluntarily provide information to a disciplinary authority.
2) There is nothing in the Ethics 2000 report that indicates that the committee contemplated that the rule would apply to a settlement. Those dissenting from the adoption of the ABA rule use the word “witnesses” in describing the proposed application of the rule.
3) I chaired the Supreme Court’s public meeting at the 2008 Bar Convention. Because there was a dissent in the committee report, there was considerable discussion of proposed rule 3.[4](g). A representative of the majority spoke in favor and a representative of the dissenters spoke against; there were comments from the floor; and there was no spoken recognition that the rule, if interpreted literally, might be applied to provisions in settlements. The debate at the convention centered on the difficulty in distinguishing between requesting a witness not to cooperate with the opposing party and informing the witness that the witness need not cooperate with the opposing party. It is my opinion that the drafters of Rule 3.[4](g) did not intend the rule to be applicable to settlements. They were present at the public hearing and would have spoken up to inform the bar, had that been their intent.
4) There is nothing in the leading secondary authorities to support the proposition that ABA Model Rule 3.4(f) (and the state rules based thereon) applies to provisions in settlements. In Hazard and Hodes, The Law of Lawyering, the applicable section (30.12) is titled “Advising a Witness Not to Speak to Opposing Parties.” In the ABA/BNA Lawyers’ Manual on Professional Conduct, the section is titled “Dealing with Witnesses,” the text stating that “Except in that limited situation, it is improper to request that a witness not talk to counsel for the opposing party.” (61:715).
See also Restatement of the Law of Lawyering, sec. 116. There is nothing in the text or examples in these authorities that indicates that the authors contemplated that the rule would be applied to a provision in a settlement agreement.
5) An all-states [Wjestlaw search ... yields only one case in which a state’s version of 3.4(f) was applied to a settlement provision; in that case the lawyer being disciplined was the defendant in a civil case brought by the client. In re Walsh, 286 Kan. 235, 182 P.3d 1218 (Kan.2008)....
6) Application of 3.4(g) to settlements potentially affects confidentiality agreements. A confidentiality agreement requires a party not to voluntarily reveal information to other persons. In the context of mass torts, the “other persons” are often parties *424to lawsuits against the settling defendant. Application of 3.[4](g) to settlements may thus have far reaching and unanticipated consequences.
7) Fair notice to the practicing bar requires that application of SCR 3.130-3.4(g) to settlement provisions should come by way of a comment to the rule (or amendment of the rule) by the Supreme Court after notice to the bar and an opportunity for litigating lawyers to provide input to the Court.
In light of this overwhelming avowal testimony, and based on my own participation, observations, and interpretation, I agree with Professor Fortune and would hold that SCR 3.130-3.4(g) was not intended to apply to confidentiality and noncooperation provisions in settlement agreements. I would, therefore, find Unnamed Attorney not guilty of violating SCR 3.130-3.4(g). Moreover, on the equities, I don’t believe we should seek approval of a rule on the basis it is one thing and then penalize Kentucky attorneys by now holding it is something else! If for no other reason, equity should have a play here.
For the foregoing reasons, I concur in part and dissent in part, and would find Unnamed Attorney not guilty of violating SCR 3.130-3.4(a) and -3.4(g).
CUNNINGHAM, J., joins.

. That is not to say that he had to accept it, but it did give the context surrounding the *420adoption of this rule.


. "Ethics 2000” was a massive undertaking to make material changes to the ethics rules of the Kentucky Supreme Court. The process was lengthy, and the proposed changes did not become available for comment until 2008. The final version of the changes went into effect in July of 2009.


. The "Ethics 2000” rules changes were so massive, it is not an exaggeration to describe Professor Fortune as having been not only the Court’s advisor on the implementation of the Ethics 2000 rules vetting process, but also the Court's salesman for the changes to the Kentucky bar. It is for this reason that this is indeed a very unusual case involving the applicability of expert testimony as to the intended scope of a particular rule.


. Such a complaint would not come from the settling plaintiff, but from the next plaintiff who faces such a denial or lack of access due to the original settlement agreement.


. Professor Fortune teaches Professional Responsibility (among other courses) at the University of Kentucky College of Law. He is a past member of the Kentucky Bar Association committee on the Model Rules of Professional Conduct and helped with the drafting and implementation of the Rules; a past member of the KBA Ethics and Professionalism committee; co-author of Modern Litigation and Professional Responsibility Handbook: The Limits of Zealous Advocacy (2d ed., Aspen 2000); author of several articles on the topic of legal ethics and professional responsibility; and has testified as an expert witness in several cases involving alleged professional misconduct.


.This is consistent with our decision in Radford v. Lovelace, 212 S.W.3d 72, 83 (Ky.2006) overruled on other grounds by Cardine v. Commonwealth, 283 S.W.3d 641 (Ky.2009). ("The evidence is in line with the case law of other jurisdictions in which the courts have held that unless the contact with the witness wrongfully threatens or prejudices the other side's ability of discovery, preparation, or presentation, there is no violation.”). Lovelace dealt with a perceived interference with witnesses in a criminal investigation.